Examiner’s Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or disclose the following limitations in combination with the other limitations in the claims:
“determining a requested electric energy of the electric intake air supply device for a shift
into the lean combustion mode in response to a shift from the stoichiometric combustion
operation region into the lean combustion operation region; and

continuing the stoichiometric combustion mode, without operation of the electric intake
air supply device, when the on-vehicle battery is in an insufficient state of charge with respect to
the requested electric energy” in claim 1, and
“determine a requested electric energy of the electric intake air supply device for a
shift into the lean combustion mode in response to detection of a request for a shift from the
stoichiometric combustion operation region into the lean combustion operation region; and

continue the stoichiometric combustion mode, without operation of the electric
intake air supply device, when the on-vehicle battery is in an insufficient state of charge with
respect to the requested electric energy” in claim 7.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J DALLO whose telephone number is (313)446-4844. The examiner can normally be reached 7am-7pm ET M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Cronin can be reached on 571-272-4536. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/JOSEPH J DALLO/Primary Examiner, Art Unit 3747